     Case 1:20-cv-01759-DAD-EPG Document 14 Filed 07/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGETTE G. PURNELL,                          No. 1:20-cv-01759-NONE-EPG
12                        Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
13            v.
                                                     (Doc. No. 13.)
14    N. HUNT,
15                        Defendant.
16

17           Plaintiff Georgette G. Purnell, proceeding pro se and in forma pauperis, commenced this

18   civil-rights action by filing her complaint on December 11, 2020. (Doc. No. 1.) The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21           On January 12, 2021, the assigned magistrate judge screened plaintiff’s complaint and

22   found that it stated cognizable claims against defendants N. Hunt, Luper, Garcia-Peralta, and

23   Carter for the excessive use of force in violation of the Fourth Amendment. (Doc. No. 5.) The

24   screening order instructed plaintiff to, within 30 days, file a first amended complaint, notify the

25   court in writing that she wanted to proceed only on the claims that were found cognizable by the

26   screening order, or notify the court in writing that she wished to stand on her original complaint.

27   (Id. at 11.) Plaintiff was warned that “[f]ailure to comply with this order may result in the

28   dismissal of this action.” (Id.)
                                                        1
     Case 1:20-cv-01759-DAD-EPG Document 14 Filed 07/27/21 Page 2 of 3


 1           After the 30-day deadline in the order lapsed with plaintiff failing to file anything, the

 2   magistrate judge entered an order to show cause on March 8, 2021, directing plaintiff to file a

 3   written response indicating a desire to prosecute this action and explaining her failure to comply

 4   with the January 12, 2021 order. (Doc. No. 6.) When plaintiff failed to timely respond to the

 5   order to show cause, the magistrate judge issued findings and recommendations, recommending

 6   that the case be dismissed due to plaintiff’s failure to prosecute the action and failure to comply

 7   with a court order. (Doc. No. 7.)

 8           On April 7, 2021, plaintiff filed a response stating that she wished to proceed only against

 9   defendant Hunt. (Doc. No. 8.) Plaintiff also apologized to the court for her lack of timeliness,

10   stating that she “was sidetracked here lately due to a trial she took on in pro per,” which had since

11   concluded. (Id. at 1.)

12           On April 8, 2021, the magistrate judge discharged the show cause order, vacated the

13   findings and recommendations to dismiss the case, and entered findings and recommendations

14   recommending that plaintiff’s case proceed only on her claim brought against defendant Hunt.

15   (Doc. No. 10.) This court adopted those findings and recommendations in full. (Doc. No. 11).

16           Also on April 8, 2021, the magistrate judge ordered the Clerk of the Court to send, and

17   for plaintiff to return within 30 days of service of the order, certain completed documents

18   necessary to carry out service of her complaint. (Doc. No. 9.) Plaintiff was warned that “[f]ailure

19   to comply with this order may result in the dismissal of this action.” (Id. at 2.)

20           After plaintiff failed to submit the required documents or otherwise respond to that order,
21   the magistrate judge entered an order on June 2, 2021, requiring plaintiff to show cause in writing

22   within 21 days thereafter why this action should not be dismissed due to her failure to complete

23   service, failure to comply with the order to provide the court with service documents, and failure

24   to prosecute. (Doc. No. 12.) Plaintiff was directed to file a written response to that order to show

25   cause, indicating whether she intended to pursue this action and explaining her failure to submit

26   service documents by the required date. (Id. at 4.) Plaintiff was cautioned that failure to respond
27   to this order could result in the dismissal of this action. (Id.)

28   /////
                                                          2
     Case 1:20-cv-01759-DAD-EPG Document 14 Filed 07/27/21 Page 3 of 3


 1          After more than 21 days have passed without plaintiff filing anything in response to the

 2   latest order to show cause, the magistrate judge issued findings and recommendations

 3   recommending that this case be dismissed without prejudice due to plaintiff’s failure to prosecute

 4   and to comply with court orders along with notice that any objections thereto were to be filed

 5   within 14 days from the date of service. (Doc. No. 13.) Plaintiff has not filed any objections, and

 6   the time to do so has since expired. Moreover, plaintiff has been provided ample opportunity to

 7   comply with the court’s orders and to prosecute this action and has failed to do either.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

10   court finds the findings and recommendations to be supported by the record and proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on July 1, 2021, (Doc. No. 13), are

13                  adopted in full;

14          2.      This case is dismissed, without prejudice, because of plaintiff’s failure to prosecute

15                  this case and failure to comply with court orders; and

16          3.      The Clerk of the Court is directed to assign a district judge to this action for

17                  purposes of closure and to close this case.

18   IT IS SO ORDERED.
19
        Dated:     July 27, 2021
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        3
